IN RE: Hall, Gregory; — Plaintiff(s); Applying for Supervisory and/or Remedial Writ; Parish of Rapides 9th Judicial District Court Div. “F” Number 232,424; to the Court of Appeal, Third Circuit, Number KW97-1223
Writ granted in part; otherwise denied. Because the applicable terms of the statutes under which relator was sentenced did not include a prohibition on parole eligibility see R.S. 40:967(B)(1); R.S. 15:529(G), relator’s sentence is amended to delete the prohibition of parole. Relator’s parole eligibility is to be determined by the Department of Corrections pursuant to R.S. 15:574.4. St. Amant v. 19th J.D.C., 94-0567 (La.9/3/96), 678 So.2d 536; cf. State ex rel. Simmons v. Stalder, 93-1852 (La.1/26/96), 666 So.2d 661. The district court is directed to make an entry in the *1078minutes reflecting this change. In all other respects, the application is denied.
KNOLL, J. not on panel.